        Case 2:16-cv-03758-GEKP Document 73 Filed 03/10/21 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

OMAR SHARIFF CASH,                                           CIVIL ACTION
              Petitioner

               v.

JOHN E. WETZEL et al.,                                      NO. 16-3758
               Respondents

                                           ORDER

        AND NOW, this     ~f          March, 2021, upon careful and independent consideration of

Petitioner Omar Shariff Cash's Petition for Writ of Habeas Corpus (Doc. No. 1), Respondents'

Response in Opposition thereto (Doc. No. 7), Petitioner's Motion for Discovery (Doc. No. 11),

Respondents' Response thereto (Doc. No. 13), Magistrate Judge Hart's Order Granting

Petitioner's Motion for Discovery (Doc. No. 17), Petitioner's Motion to Compel Production of

Documents (Doc. No. 20), the U.S. Department of Homeland Security's Response in Opposition

thereto (Doc. No. 22), Petitioner's Reply in Support (Doc. No. 28), Petitioner's First Amended

Petition for Writ of Habeas Corpus (Doc. No. 35), Petitioner's Motion to Withdraw Objections to

Magistrate Judge Hart's Report and Recommendation (Doc. No. 45), Petitioner's Second

Amended Petition for Writ of Habeas Corpus (Doc. No. 54), Respondents' Answer in Opposition

to Petitioner's Second Amended Petition for Writ of Habeas Corpus (Doc. No. 55), Petitioner's

Response in Support of his Second Amended Petition for Writ of Habeas Corpus (Doc. No. 58),

Magistrate Judge Hart's Report and Recommendation (Doc. No. 59), Petitioner's Objections to

Magistrate Judge Hart's Report and Recommendation (Doc. No. 65), Respondents' Response in

Opposition to Petitioner's Objections (Doc. No. 66), Petitioner's Reply thereto (Doc. No. 69), and

Petitioner's Notice of Supplemental Authority (Doc. No. 70), and the state court record, it is

ORDERED that:



                                                1
         Case 2:16-cv-03758-GEKP Document 73 Filed 03/10/21 Page 2 of 2



         1. The Report and Recommendation is APPROVED and ADOPTED.

         2. The Second Amended Petition for Writ of Habeas Corpus (Doc. No. 54) 1s

             DISMISSED with prejudice.

         3. There is no probable cause to issue a certificate of appealability. 1

         4. The Clerk of the Court shall mark this case CLOSED for all purposes, including

             statistics.




                                                            UNITED STATES DISTRICT JUDGE




         A certificate of appealability may issue only upon "a substantial showing of the denial of a
constitutional right." 28 U.S.C. § 2253(c)(2). When a "plain procedural bar is present and the district court
is correct to invoke it to dispose of the case, a reasonable jurist could not conclude either that the district
court erred in dismissing the petition or that the petitioner should be allowed to proceed." Slack v.
McDaniel, 529 U.S. 473,484 (2000). Most of Mr. Cash's claims are procedurally barred, and the remainder
do not make a substantial showing of the denial of a constitutional right. Thus, the Court will not issue a
certificate here.


                                                      2
